DETAILED ACTION
1	This action is a responsive to the amendment filed on February 17, 2022.
2	The rejections of the claims under 103 are withdrawn because of the applicant’s amendment.
3	Claims 1-8 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2017/0143608 A1) teaches skin (hair) color improving composition (see page 5, paragraph 0082), wherein the hair color composition comprising basic dyes, HC dyes (see page 13, paragraph, 0113), amino acids and thioglycolic acid (see page 10, paragraph, 0102), cationic surfactants include alkyl-trimethylammonium chloride and steartrimethylammonium bromide and stearamidopropyl dimethylamine (see pages 8-9, paragraph, 0099), thickening agent, wetting agent and oily material (see page 5, paragraph, 0086) and pH adjusting agents include citric acid and phosphoric acid, monoethanolamine and ammonium carbonate (see page 10, paragraph, 0104). However, the closest prior art of record (US’ 608 A1) does not teach or disclose the pH of the hair coloring composition in the range of 6.8 and 10 as claimed. The closest prior art of record (US’ 608 A1) also does not teach or disclose the pH adjusting agents comprises ammonium hydrogen carbonate or sodium hydrogen carbonate as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761